In an action, inter alia, to enforce a stipulation, defendants appeal from (1) a judgment of the Supreme Court, Rockland County (Gurahian, J.), dated March 27, 1980, which, inter alia, held that the stipulation was binding on the parties and (2) a further judgment of the same court (Kelly, J.), dated March 10, 1981, which awarded plaintiff damages. Judgments affirmed, with one bill of costs. Since defendants failed to sign the lease as agreed in the stipulation, the damages were for use, occupation and consequential damages rather than for rent. Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.